 1

 2

 3                               UNITED STATES DISTRICT COURT

 4                                     DISTRICT OF NEVADA

 5 UNITED STATES OF AMERICA,
                                                             Case No. 2:18-cr-00307-APG-NJK
 6                  Plaintiff,
     vs.                                                     ORDER
 7
     JASON HINES,                                            (Docket No. 14)
 8
                    Defendant.
 9

10         Pending before the Court is Defendant Jason Hines’ motion for return of property. Docket

11 No. 14. The Court has considered Defendant’s motion and the United States’ response. Docket

12 Nos. 14, 15. No reply was filed. See Docket.

13         Defendant submits that a search warrant was executed on September 13, 2018. Docket No.

14 14 at 1. He asks the Court to order the return of all property seized during the execution of the

15 warrant, especially his cell phones. Id. at 2-3.

16         In response, the United States agrees that federal agent executed a search warrant at

17 Defendant’s residence on September 13, 2018. Docket No. 15 at 1. The United States submits

18 that the warrant was lawfully issued following an investigation regarding the illegal selling of

19 firearms by Defendant, and authorized the seizure of, inter alia, firearms and cell phones. Id. at

20 1-2. The United States submits that, pursuant to the search warrant, agents seized over 80 firearms

21 and four cell phones. Id. at 2. The United States further submits that the firearms and cell phones

22 are necessary evidence in the instant case. Id.

23
 1          In the intervening time since Defendant filed his motion, a federal grand jury sitting in Las

 2 Vegas, Nevada has issued an indictment charging him with six illegal firearms counts. Docket

 3 No. 1.

 4          Federal Rule of Criminal Procedure 41(g) states, in relevant part, that a person “aggrieved

 5 by an unlawful search and seizure of property ... may move for the property's return.” Rule 41(g)

 6 motions may be made at any time following a search and seizure. Generally, a Rule 41(g) motion

 7 is properly denied “if the defendant is not entitled to lawful possession of the seized property, the

 8 property is contraband or subject to forfeiture or the government's need for the property as evidence

 9 continues.” United States v. Van Cauwenberghe, 934 F.2d 1048, 1061 (9th Cir.1991). Here, the

10 United States submits, and it is reasonable to believe, that the firearms and cell phones are

11 necessary for evidentiary reasons in the instant case.

12          Accordingly, Defendant’s motion for return of property, Docket No. 14, is DENIED.

13          IT IS SO ORDERED.

14          DATED: November 29, 2018.

15

16
                                                  NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23



                                                     2
